DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Misfatto (pub. no. 20160054148).
Regarding claim 1, Misfatto discloses a non-interdependent displacement measuring device for converting a rotary motion to a linear motion, comprising: a driving unit including: an adjustment section, and a driving section having an end connected to the adjustment section; a detection unit including: a circuit board mounted on the adjustment section (“If the magnetometer 2 is integral with the knob 16 as described above, i.e. with the y axis that coincides with the rotation axis 15 of the knob 16, then the measurements of the components of the external magnetic field                                 
                                    B
                                
                             that are of interest for determining the angle A are those on the y and x axes. In practice, if the magnetometer 2 is mounted on the knob 16 at the rotation axis 15 or within a relatively small neighborhood of such rotation axis (indicatively within a radius of less than or equal to 2.5 cm from the axis 15), in order to determine the angle A it is sufficient to measure only one component of the external magnetic field B, i.e. the component along the x axis, or the y axis, or the z axis”, [0039]; knob and associated shaft are interpreted to be the adjustment section and driving sections respectively), 

a transmission module arranged on the circuit board (“From a comparison performed by the control unit 3 with the stored reference values of the field B that are expected for different angles of the leaf 10 with respect to the closed position, it is possible to detect, recognize and optionally report, to a centralized control system, for example via radio by way of a communication unit 7 connected to the control unit 3, a possible attempt to defeat the system for detecting the state of the door using additional magnetic field sources that alter the characteristic magnetic field B of the door”, [0036]), 

and a sensing module arranged on the circuit board and is electrically connected to the transmission module, the sensing module being operable to detect a number of turns and an angle of rotation of the adjustment section to generate a detection signal (“The device 1 can comprise at least one magnetometer 2 which, being integral with the leaf 10, can move on or parallel to a Cartesian geometric plane, x′-y′, that is substantially perpendicular to the pivoting axis 11 of the leaf 10”, [0021]; “The magnetometer 2 is connected to a control unit 3, for example a programmable microcontroller, which is powered by a source 4, for example a battery, that also powers the magnetometer 2 and is configured to detect a movement of the magnetometer 2, and thus of the leaf 10, with respect to a preset position, on the basis of the measurement of the external magnetic field B detected by the magnetometer 2 with respect to the measurement detected by the magnetometer 2 in such preset position and stored in a memory 6”, [0024]; “Preferably, the device 1 according to the invention can comprise, in addition or as an alternative to the magnetometer 2, an inertial sensor, in particular an accelerometer 5, which is connected to the control unit 3 and is integral with the leaf 10”, [0042]; “Optionally, the control unit 3, again by way of the accelerometer 5, can detect the number of turns made by the knob 16 about its axis 15 and consequently determine whether the lock has been brought to the secure state. In certain types of mechanical locks, in fact, the sliding latches are completely extracted only after a certain number of turns of the knob. So, if we know the closed state of the leaf by measuring the external magnetic field B, and if we detect the number of turns, i.e. the number of completed turns of the knob 16, it is possible to say whether the leaf 10 is in the “securely closed” state”, [0045]), 

and then the detection signal is transmitted through the transmission module to an electronic device ([0036]); 

and a resistance device, an opposite end of the driving section being connected to the resistance device (“In the closed state the spring latch (not shown) and/or the sliding latch 113 of the lock mounted on the leaf 10 are aligned with the respective openings of the complementary plate 14 fixed to the jamb 12. From the closed state of the leaf 10 it is thus possible to pass to the “securely closed” state, in which the leaf 10 is prevented from rotating, for example because the sliding latch 113 of the lock of the leaf 10 is inserted in the corresponding seat of the complementary plate 14”, [0026]).
Regarding claim 2, Misfatto discloses the circuit board further comprises a vibration detection unit provided thereon (“Advantageously, the accelerometer 5 can be used to save energy. In fact, the magnetometer 2 could require a high level of energy for operation, which is incompatible with its use in battery-powered mechatronic locks”, [0047]), 

so that when the adjustment section rotates, the vibration detection unit activates the sensing module and the transmission module into operation, and when the adjustment section stop rotation and stays in idle for a predetermined period of time, the vibration detection unit deactivates the sensing module and the transmission module (“ It is thus possible to activate the measurement of the magnetic field B only at certain times by way of the accelerometer 5. In particular, one way to activate the measurement of the magnetic field can be to use the accelerometer to detect the impact of the leaf 10 against the jamb 12 and subsequently activate, by way of the control unit 3, the measurement of the magnetic field by the magnetometer 2”, [0048]).
Regarding claim 4, Misfatto discloses the circuit board further comprises a calibration unit provided thereon, the calibration unit being operable to adjust starting-point and ending-point positions of the driving unit according to the number of turns and the angle of rotation of the adjustment section detected by the sensing module (“Optionally, the memory 6 can be used to store, at the time of installing the device 1 on the leaf 10, a plurality of reference measurements of the Cartesian components of the external magnetic field {right arrow over (B)} which are read by the magnetometer 2 at respective positions of the leaf 10”, [0034]; “ As a consequence, it is possible to characterize the magnetic field read by the magnetometer 2 by measuring and storing the intensity and angle of the external magnetic field in the various different positions of the leaf 10, open or closed, and at certain angles of rotation of the x-y plane with respect to the x′-y′ plane. This method of characterization of the magnetic field makes it possible to prevent the detection of the state of the door from being easily defeated by way of magnetic field sources, such as for example magnets arranged proximate to the mechatronic lock in which the device according to the invention is installed, and it likewise makes it possible to know the position of the leaf 10 with respect to the reference system, x′-y′-z”, [0035]; “Optionally, if a multi-axis accelerometer is used, then in the same way the control unit 3 can calculate the angle of rotation of the knob 16 about the axis 15 with respect to an initial angle, by integrating the components of the acceleration along the axes of the accelerometer 5 over time and then integrating the velocities obtained”, [0051]).
Regarding claim 5, Misfatto discloses the sensing module comprises a magnetometer ([0021]).
Regarding claim 6, Misfatto discloses the sensing module comprises a magnetometer and a three-axis accelerometer ([0021] & [0042]). 
Regarding claim 7, Misfatto discloses the electronic device comprises one of an electronic watch provided on an exercise device, a personal smart mobile device, a computer workstation, a gateway, and cloud ([0036]).
Regarding claim 8, Misfatto discloses the adjustment section is connected to a housing to receive the detection unit to be mounted between the adjustment section and the housing (“In FIG. 3 the magnetometer 2 is mounted on the leaf 10 so that the y axis coincides with the rotation axis 15 of a knob 16 that, in the specific example shown, is the knob of a cylinder 17, fixed in the leaf 10 by way of a screw 18 and adapted to move a pusher 13 of the sliding latch 113”, [0028]).
Regarding claim 11, Misfatto discloses the resistance device comprises a valve, the detection unit detecting the number of turns and the angle of rotation of the adjustment section to detect a valve gate opening size in an interior of the valve ([0045]).
Allowable Subject Matter
Claims 3, 9 & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715